Case 1:17-cv-00124-LLS Document 138-5 Filed 10/27/20 Page 1 of 11




                 EXHIBIT E
       Case 1:17-cv-00124-LLS Document 138-5 Filed 10/27/20 Page 2 of 11




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 FEDERAL TRADE COMMISSION and                        Case No. 1:17-cv-00124-LLS
 THE PEOPLE OF THE STATE OF NEW
 YORK, by LETITIA JAMES, Attorney                    NOTICE OF DEPOSITION
 General of the State of New York,
                        Plaintiffs,
                        v.
 QUINCY BIOSCIENCE HOLDING
 COMPANY, INC., a corporation;
 QUINCY BIOSCIENCE, LLC, a limited
 liability company;
 PREVAGEN, INC., a corporation
 d/b/a/ SUGAR RIVER SUPPLEMENTS;
 QUINCY BIOSCIENCE
 MANUFACTURING, LLC, a limited
 liability company;
 MARK UNDERWOOD, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREVAGEN,
 INC.; and
 MICHAEL BEAMAN, individually and as
 an officer of QUINCY BIOSCIENCE
 HOLDING COMPANY, INC., QUINCY
 BIOSCIENCE, LLC, and PREVAGEN,
 INC.
                        Defendants.


       Pursuant to Rule 30 of the Federal Rules of Civil Procedure, Plaintiffs, the Federal Trade

Commission and the People of the State of New York, hereby give notice of their intent to

conduct a deposition by oral questions on August 21, 2020 at 9:30 a.m. EDT of Defendants

Quincy Bioscience Holding Company, Inc., Quincy Bioscience, LLC, Prevagen, Inc., and

Quincy Bioscience Manufacturing, LLC, through one or more officers, directors, agents or other

representatives who shall be designated to testify on their behalf regarding all information known
       Case 1:17-cv-00124-LLS Document 138-5 Filed 10/27/20 Page 3 of 11




or reasonably available to Defendants with respect to the Topics identified in Exhibit A.

Provided further, however, that for the convenience of the testifying witnesses, the deposition as

to: (1) Topics D, F(a), F(b), and F(c)(1) identified in Exhibit A will commence following the

August 4, 2020 individual deposition of Todd Olson on August 4 or August 5, 2020, and will

continue day to day until completed; and (2) Topic I will commence following the August 6,

2020 individual deposition of Kenneth Lerner on August 6 or August 7, 2020, and will continue

day to day until completed. The depositions will be conducted via online videoconferencing

(WebEx and AgileLaw links to be provided). The depositions will be recorded by stenographic

means and by video before an officer authorized to administer oaths.



       /s/Michelle Rusk                               LETITIA JAMES
       MICHELLE RUSK                                  Attorney General of the State of New York
       ANNETTE SOBERATS
       EDWARD GLENNON                                 By: /s/Kate Matuschak
       Federal Trade Commission
       600 Pennsylvania Avenue, NW                    JANE M. AZIA
       Washington, D.C. 20850                         Bureau Chief
       202-326-3148, mrusk@ftc.gov                    KATE MATUSCHAK
       202-326-2921, asoberats@ftc.gov                Assistant Attorney General
       202-326-3126, eglennon@ftc.gov                 STEPHEN MINDELL
       202-326-3259 (facsimile)                       Special Assistant Attorney General
                                                      Consumer Frauds and Protection Bureau
       Attorneys for Plaintiff                        28 Liberty Street
       FEDERAL TRADE COMMISSION                       New York, NY 10005
                                                      Tel: (212) 416-6189; Fax: (212) 416-6003
                                                      Email: kate.matuschak@ag.ny.gov




                                                2
      Case 1:17-cv-00124-LLS Document 138-5 Filed 10/27/20 Page 4 of 11




                             CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing was served by email on the
13th day of June 2020, on all counsel of record on the Service List below.


                                            /s/ Michelle Rusk
                                            MICHELLE RUSK

                                       SERVICE LIST

Kate Matuschak                                         Michael B. de Leeuw
Office of the New York State Attorney General          Tamar S. Wise
28 Liberty Street                                      Kristen Keehan
New York, NY 10005                                     Cozen O’Connor
(212) 416-6189                                         45 Broadway Atrium, Suite 1600
kate.matuschak@ag.ny.gov                               New York, NY 10006
Attorney for People of the State of New York           (212) 908-1331
by New York State Attorney General Letitia James       mdeleeuw@cozen.com
                                                       twise@cozen.com
Geoffrey W. Castello, III.                             kkeehan@cozen.com
Glenn T. Graham                                        Attorneys for Mark Underwood
Jaclyn M. Metzinger
Kelley Drye & Warren LLP                               John B. Kelly
101 Park Avenue                                        Cozen O’Connor
New York, NY 10178                                     1200 19th Street, NW
(212) 808-7800                                         Washington, DC 20036
gcastello@kelleydrye.com                               (202) 471-3148
ggraham@kelleydrye.com                                 jbkelly@cozen.com
jmetzinger@kelleydrye.com                              Attorney for Mark Underwood
Attorneys for Quincy Bioscience Holding
Co., Inc., et al.

John H. Villafranco
Kelley Drye & Warren LLP
Washington Harbour, Suite 400
3050 K Street, NW
Washington, D.C. 20007
(202) 342-8423
jvillafranco@kelleydrye.com
Attorney for Quincy Bioscience Holding
Co., Inc., et al.




                                               3
        Case 1:17-cv-00124-LLS Document 138-5 Filed 10/27/20 Page 5 of 11




                                            EXHIBIT A

In accordance with Fed. R. Civ. P. 30(b)(6), Plaintiffs Federal Trade Commission (FTC) and the
People of the State of New York by New York State Attorney General Letitia James (NYAG)
designate the matters identified below for examination. In construing these topics, the following
instructions and definitions shall apply:

1.      All terms shall be construed to encompass as broad a range of information as permitted
        under the Federal Rules of Civil Procedure.

2.      “Corporate Defendants” means Quincy Bioscience Holding Company, Inc., Quincy
        Bioscience, LLC, Prevagen, Inc. d/b/a Sugar River Supplements, Quincy Bioscience
        Manufacturing, LLC, and any of their predecessors, successors, present or former
        parents, subsidiaries, or affiliates, whether direct or indirect.

3.      “Madison Memory Study” means the study identified as the Madison Memory Study in the
        Complaint filed by the FTC and NYAG in the above-captioned matter.

4.      “Prevagen Products” means any products manufactured by Corporate Defendants that
        contain “Prevagen” in the name of the product, including but not limited to Prevagen
        Regular Strength Capsules (10 mg. apoaequorin), Prevagen Extra Strength Capsules
        (20 mg. apoaequorin), Prevagen Mixed Berry Chewable (10 mg. apoaequorin),
        Prevagen Extra Strength Chewable (20 mg. apoaequorin), and Prevagen Professional
        Strength (40 mg. apoaequorin).

The deponent(s) shall be prepared to address the following topics with the applicable time-period
of January 1, 2010 to the present unless otherwise noted:

     A. The corporate structure of the Corporate Defendants, including interaction between and
        among the Corporate Defendants, the role that each Corporate Defendant plays, if any,
        in the product development, scientific research, regulatory compliance, manufacturing,
        advertising, or sale of Prevagen Products, and the identification and responsibilities of
        the various divisions for each of the Corporate Defendants.

     B. Identification, job descriptions, responsibilities, and ownership interests of the owners,
        board members, officers, and division managers of the Corporate Defendants, including
        but not limited to Michael Beaman, Mark Underwood, Kenneth Lerner, Dakota Miller,
        Thomas Dvorak, Keith Thomsen, and Todd Olson.

     C. The Corporate Defendants’ processes concerning the creation, development, review,
        testing, evaluation, approval, dissemination of, and/or strategies for, advertising,
        marketing or promotion of the Prevagen Products and the identity of officers,
        managers, and outside persons or entities involved in such activities. This topic
        includes the creation, development, revision, evaluation, and approval of the specific
        advertising and marketing materials attached as Exhibits to the Complaint.

                                                  1
   Case 1:17-cv-00124-LLS Document 138-5 Filed 10/27/20 Page 6 of 11




D. The time periods and evolution of the primary packaging and labeling claims for
   Prevagen Products sold during the relevant time-period, including the use of graphics
   or charts depicting results of the Madison Memory Study.

E. The addition of Vitamin D to the formulation of Prevagen Products and the various
   strengths of Prevagen Products sold during the relevant time-period.

F. (a). The Corporate Defendants’ policies and practices regarding marketing and sale of
   Prevagen Products by retailers, wholesale pricing, retail pricing, and refunds for
   Prevagen Products, including recommended pricing and refund policies for retailers
   and wholesalers of Prevagen Products.

   (b). Identification of wholesalers and retailers of Prevagen Products, both nationally
   and in the State of New York.

   (c). The Corporate Defendants’ policies and practices regarding:         (1) sales to
   professionals; and (2) direct-to-consumer sales.

G. The Corporate Defendants’ revenues and profits associated with Prevagen Products, as
   well as allocation of expenses with respect to scientific research, market research,
   product development, and advertising.

H. Without regard to time period, scientific documentation, papers, or research, whether
   completed, discontinued, or ongoing, in the Corporate Defendants’ possession,
   custody, or control, relating to the efficacy, including any purported mechanism of
   action, of Prevagen Products or the protein apoaequorin for memory or other cognitive
   benefits. This topic shall include the identity and role of any third parties used by
   Corporate Defendants to conduct or analyze such research.

I. Without regard to any time-period, for the Madison Memory Study, the protocol,
   design, implementation, analyses of results, write-up, peer review, and publication of
   the study and all persons and entities involved.

J. Without regard to any time-period, scientific documentation, papers, or research
   relating to Vitamin D and its effect on memory or cognitive function within the
   possession, custody, or control and knowledge of the Corporate Defendants and
   relevant to the decision to add Vitamin D to the Prevagen Products.

K. Without regard to time period, communications, including warning letters and other
   compliance letters, meetings, and other interactions, with the Food and Drug
   Administration and any other federal, state or local government regulatory or law
   enforcement agency regarding the purported mechanism of action, efficacy, labeling,
   advertising, or research on apoaequorin or the Prevagen Products.

                                           2
   Case 1:17-cv-00124-LLS Document 138-5 Filed 10/27/20 Page 7 of 11




L. Consumer complaints or requests for refunds relating to the efficacy of the Prevagen
   Products.

M. The procedures Corporate Defendants use to organize, store, and preserve documents
   and communications.

N. The procedures Corporate Defendants use to organize, store, and preserve documents
   and communications.




                                          3
Case 1:17-cv-00124-LLS Document 138-5 Filed 10/27/20 Page 8 of 11




                 EXHIBIT A
        Case 1:17-cv-00124-LLS Document 138-5 Filed 10/27/20 Page 9 of 11




                                            EXHIBIT A

In accordance with Fed. R. Civ. P. 30(b)(6), Plaintiffs Federal Trade Commission (FTC) and the
People of the State of New York by New York State Attorney General Letitia James (NYAG)
designate the matters identified below for examination. In construing these topics, the following
instructions and definitions shall apply:

1.      All terms shall be construed to encompass as broad a range of information as permitted
        under the Federal Rules of Civil Procedure.

2.      “Corporate Defendants” means Quincy Bioscience Holding Company, Inc., Quincy
        Bioscience, LLC, Prevagen, Inc. d/b/a Sugar River Supplements, Quincy Bioscience
        Manufacturing, LLC, and any of their predecessors, successors, present or former
        parents, subsidiaries, or affiliates, whether direct or indirect.

3.      “Madison Memory Study” means the study identified as the Madison Memory Study in the
        Complaint filed by the FTC and NYAG in the above-captioned matter.

4.      “Prevagen Products” means any products manufactured by Corporate Defendants that
        contain “Prevagen” in the name of the product, including but not limited to Prevagen
        Regular Strength Capsules (10 mg. apoaequorin), Prevagen Extra Strength Capsules
        (20 mg. apoaequorin), Prevagen Mixed Berry Chewable (10 mg. apoaequorin),
        Prevagen Extra Strength Chewable (20 mg. apoaequorin), and Prevagen Professional
        Strength (40 mg. apoaequorin).

The deponent(s) shall be prepared to address the following topics with the applicable time-period
of January 1, 2010 to the present unless otherwise noted:

     A. The corporate structure of the Corporate Defendants, including interaction between and
        among the Corporate Defendants, the role that each Corporate Defendant plays, if any,
        in the product development, scientific research, regulatory compliance, manufacturing,
        advertising, or sale of Prevagen Products, and the identification and responsibilities of
        the various divisions for each of the Corporate Defendants.

     B. Identification, job descriptions, responsibilities, and ownership interests of the owners,
        board members, officers, and division managers of the Corporate Defendants, including
        but not limited to Michael Beaman, Mark Underwood, Kenneth Lerner, Dakota Miller,
        Thomas Dvorak, Keith Thomsen, and Todd Olson.

     C. The Corporate Defendants’ processes concerning the creation, development, review,
        revision, testing, evaluation, approval, dissemination of, and/or strategies for,
        advertising, marketing or promotion of the Prevagen Products and the identity of
        officers, managers, and outside persons or entities involved in such activities. This
        topic includes the creation, development, revision, evaluation, and approval of the
        specific advertising and marketing materials attached as Exhibits to the Complaint.

                                                  1
  Case 1:17-cv-00124-LLS Document 138-5 Filed 10/27/20 Page 10 of 11




D. The time periods and evolution of the primary packaging and labeling claims for
   Prevagen Products sold during the relevant time-period, including the use of graphics
   or charts depicting results of the Madison Memory Study.

E. The addition of Vitamin D to the formulation of Prevagen Products and the various
   strengths of Prevagen Products sold during the relevant time-period.

F. (a). The Corporate Defendants’ policies and practices regarding marketing and sale
   of Prevagen Products by retailers, wholesale pricing, retail pricing, and refunds for
   Prevagen Products, including recommended pricing and refund policies for retailers
   and wholesalers of Prevagen Products.

   (b). Identification of wholesalers and retailers of Prevagen Products, both nationally
   and in the State of New York.

   (c). The Corporate Defendants’ policies and practices regarding:         (1) sales to
   professionals;, and (2) direct-to-consumer sales.

G. The Corporate Defendants’ revenues and profits associated with Prevagen Products, as
   well as allocation of expenses with respect to scientific research, market research,
   product development, and advertising.

H. Without regard to time period, scientific documentation, papers, or research, whether
   completed, discontinued, or ongoing, in the Corporate Defendants’ possession,
   custody, or control, relating to the efficacy, including any purported mechanism of
   action, of Prevagen Products or the protein apoaequorin for memory or other cognitive
   benefits. This topic shall include the identity and role of any third parties used by
   Corporate Defendants to conduct or analyze such research.

I. Without regard to any time-period, for the Madison Memory Study, the protocol,
   design, implementation, analyses of results, write-up, peer review, and publication of
   the study and all persons and entities involved.

J. Without regard to any time-period, scientific documentation, papers, or research
   relating to Vitamin D and its effect on memory or cognitive function within the
   possession, custody, or control and knowledge of the Corporate Defendants and
   relevant to the decision to add Vitamin D to the Prevagen Products.

K. Without regard to time period, communications, including warning letters and other
   compliance letters, meetings, and other interactions, with the Food and Drug
   Administration and any other federal, state or local government regulatory or law
   enforcement agency regarding the purported mechanism of action, efficacy, labeling,
   advertising, or research on apoaequorin or the Prevagen Products.

                                           2
  Case 1:17-cv-00124-LLS Document 138-5 Filed 10/27/20 Page 11 of 11




L. Consumer complaints or requests for refunds relating to the efficacy of the Prevagen
   Products.

M. The procedures Corporate Defendants use to organize, store, and preserve documents
   and communications.

N. The procedures Corporate Defendants use to organize, store, and preserve documents
   and communications.




                                          3
